Case 8:19-cv-02895-TPB-AEP Document6 Filed 12/17/19 Page 1 of 2 PagelD 35
Case 8:19-cv-02895-TPB-AEP Document 3 Filed 11/25/19 Page 1 of 2 PagelD 16

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

 

 

 

UNITHD = CT COURT
Midd t of\FJorid

   

 

 

 

 

 

 

 

 

DAVID A. ROSE,

-— Plaintiffis)

V. Civil Action No. 8:19-cv-02895 -T-60AEP

WHITES & ASSOCIATES, INC.,

 

—* Smee Ne ee ee ee ee”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Whites & Associates, Inc.
c/o Registered Agent
TASHIMA WHITE
5500 Military Trail, Suite # 22-227
Jupiter, FL 33458

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Alexander J. Taylor

Sulaiman Law Group, Ltd.
2500 S. Highland Avenue, Suite 200
Lombard, IL 60148

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURRS 2°

   
 

ippins:
epuiy Clerk

: Wh

Signapure. of Clear

Date: Nov 25,2019

 

 
Case 8:19-cv-02895-TPB-AEP Document6 Filed 12/17/19 Page 2 of 2 PagelD 36

VERIFIED RETURN OF SERVICE Job # 2019007781

Client Info:

 

Paul Pankiewicz ~ R.O.S. Consulting, Inc
23900 INDUSTRIAL DRIVE, SUITE 3
Plainfield, IL 60585

Case Info:

PLAINTIFF: DISTRICT COURT
DAVID A. ROSE,

-versus-

DEFENDANT:
WHITES & ASSOCIATES, INC., Court Case # $:19-cy-02895-TPB-AEP
Service Info:

 

Date Received by Accurate Serve: 12/12/2019 at 10:26 PM

Service: I Served Whites & Associates, Inc. c/o Registered Agent TASHIMA WHITE
With: SUMMONS IN A CIVIL ACTION
by leaving with JOHN DOE, AUTHORIZED TO ACCEPT

At Business 5500 MILITARY TRAIL SUITE # 22-231 JUPITER, FL 33458
On 12/16/2019 at 10:40 AM

Manner of Service: CORPORATE

CORPORATE SERVICE: F.S. 48.081 (1)(a)(b)(c)(d), (2) or 3)

Served Description: (Approx)

 

Age: 28, Sex: Male, Race: White-Caucasian, Height: 6' 1", Weight: 150, Hair: Brown Glasses: No

Service Comments:

I Tammy Troup acknowledge that I am authorized to serve process, in good standing in the jurisdiction wherein the process was

served and I have no interest in the above action, Under penalties of perjury, I declare that I have read the foregoing document and
that the facts stated in it are true.

Lo,

at
-
anunhy Troup
c # 2022 Th

Accurate Serve of Plantation
151 North Nob Hill Road #254
Plantation, FL 33324

Phone: (954) 770-9997

Our Job # 2019007761

ig DEE -
